Plaintiff in error was convicted in the county court of Cleveland county of the crime of unlawful transportation of intoxicating liquor, and adjudged to pay a fine of $500 and serve six months in the county jail.
The evidence of the state was that the sheriff and a deputy were driving on the highway in McClain county, and observed defendant in his car ahead of them; that they did not know him and followed him until after he crossed the Newcastle Bridge in Cleveland county, and then attempted to arrest him; that from his actions they believed he had whisky in his car; that they could not see any liquor and did not know he had any in the car until they forced him to stop; that they had no warrant for the arrest of defendant and no search warrant for his car. *Page 45 
Search of a car without a warrant of arrest, or search warrant, or knowledge by the officers that it contained intoxicating liquor, or without sufficient knowledge to cause an ordinarily prudent person to act, is illegal, and the evidence so obtained should have been excluded upon timely objection. Britton v. State, 34 Okla. Crim. 391, 246 P. 666; Strong v. State, 42 Okla. Crim. 114, 274 P. 890.
In the case at bar the evidence obtained by the officers in the unlawful search was admitted over the timely objections of the defendant.
This evidence being inadmissible, and there being no other competent evidence in the record to support the verdict, the cause is reversed.